DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1, 5-8, 12-15 and 19-20 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application is a CON if 16/797,850 now US Pat# 10,878,967 
Information Disclosure Statement
4.	No information disclosure statement (IDS) was with the previous response.
Drawings
5.	       The drawings submitted on 11/24/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, 5-8, 12-15 and 19-20:
Allowable subject matter has been added to the claims. Please see response dated 1/10/2022.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhalla et al. US 2018/0349520 teaches methods for agricultural land improvement. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        May 13, 2021